Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

	 This is a response to an amendment filed October 26th, 2022. By the amendment claims 1 and 3-26 are pending with claims 1 and 14 being amended. The amendment to claim 14 has overcome the objection outlined in the previous Office action.

Information Disclosure Statement
The Information Disclosure Statement filed on October 26th, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 14 and 19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ai et al. (US 10758905), hereafter Ai.

With regards to claim 14, Ai discloses a method of sorting a particle population (Col. 15, L30-34), comprising: flowing a stream of particles in a dispersion phase fluidic channel that is formed in a substrate (Col. 15, L34); detecting a particle of interest in the stream of particles (Col. 14, L55-57); and inject a volume of fluid including the particle of interest from the dispersion phase fluidic channel into a continuous phase fluidic channel through an aperture (Col. 15, L46-50), by actuating an interdigital transducer (IDT) in contact with the substrate and configured to generate a surface acoustic wave (Col. 15, L42-45).

With regards to claim 19, Ai discloses all the elements of claim 14 as outlined above. Ai further discloses wherein actuating the IDT refracts the surface acoustic wave from fluid in the dispersion phase fluidic channel at a Rayleigh angle (Col. 12, L24-27). 

With regards to claim 20, Ai discloses all the elements of claim 14 as outlined above. Ai further discloses wherein detecting the particle of interest comprises detecting the presence of the particle of interest in the dispersion phase fluidic channel using an optical system (Col. 14, L55-57).

With regards to claim 21, Ai discloses all the elements of claim 14 as outlined above. Ai further discloses wherein actuating the IDT comprises using a controller to actuate the IDT upon detection of the particle (Col. 14, L62-65).

Claim Rejections - 35 USC § 103
Claim(s) 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ai.

With regards to claim 22, Ai discloses all the elements of claim 21 as outlined above. Ai does not directly disclose wherein the controller is configured to supply a pulse of power to the IDT having a pulse length in a range from 25 microseconds to 100 microseconds. However, Ai discloses an example using a 300-microsecond pulse (Col. 9, L39-41). Additionally, Ai details the factors that are considered when choosing a power level and duration for the pulse (Col. 17, L27-32). Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose an appropriate pulse duration based on what particles are being separated. 

With regards to claims 25, Ai discloses all the elements of claim 14 as outlined above. Ai does not directly disclose wherein the injected fluid forms a droplet in the continuous phase fluidic channel having a diameter in a range from 20 micrometers to 70 micrometers. However, Ai discloses using the smallest acoustic wave possible to sort particles to improve sorting accuracy. Therefore, the diameter of the droplets is rendered obvious to a person with ordinary skill in the art before the effective filing date of the invention based on the particles being sorted. 

Claim(s) 1, 3, 6-9, 11-13, 15-16, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ai and further in view of Bharadwaj et al (US 11084036), hereafter Bharadwaj. 

With regards to claim 1, Ai discloses a microfluidic system (Abstract; Figs. 8, 9), comprising: a substrate (20), a dispersion phase fluidic channel formed in the substrate (second channel 55), a continuous phase fluidic channel (channel 15) formed in the substrate and in fluid communication with the dispersion phase fluidic channel through an aperture (pump channel 70) in a channel wall therebetween; an interdigital transducer (IDT) in contact with the substrate (acoustic source 35) and configured to generate a surface acoustic wave (Col. 11, L44-45) to inject fluid from the dispersion phase fluidic channel into the continuous phase fluidic channel through the aperture (Col. 13, L49-51). 
Ai does not disclose wherein a channel height of the dispersion phase fluidic channel is less than a channel height of the continuous phase fluidic channel.
However, Bharadwaj discloses channel height of the dispersion phase fluidic channel (segment 104, 106, 108 before droplet generation junction) is less than a channel height of the continuous phase fluidic channel (segment 110) (Col. 11, L53-59; Col. 11, L66-Col. 12, L26; Figs 2A-2C). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a step portion as disclosed by Bharadwaj, to the channel as disclosed by Ai in order to prevent droplet contamination (Bharadwaj Col. 11, L38-46). 

With regards to claim 3, Ai and Bharadwaj disclose all the elements of claim 1 as outlined above. Ai and Bharadwaj do not directly disclose wherein a ratio of the channel height of the dispersion phase fluidic channel to the channel height of the continuous phase fluidic channel is in a range from 30:60 and 30:90. However, absent any evidence of criticality dimensions are considered to be within the skill of a person with ordinary skill in the art before the effective filing date of the invention (MPEP 2144.04.IV.A).  

With regards to claim 6, Ai and Bharadwaj disclose all the elements of claim 1 as outlined above. Ai further discloses wherein the surface acoustic wave produced by the IDT refracts from fluid in the dispersion phase fluidic channel at a Rayleigh angle (Col. 12, L24-27). 

With regards to claim 7, Ai and Bharadwaj disclose all the elements of claim 1 as outlined above. Ai further discloses an optical system to detect the presence of a particle in the dispersion phase fluidic channel (Col. 14, L55-57).

With regards to claim 8, Ai and Bharadwaj disclose all the elements of claim 7 as outlined above. Ai further discloses a controller to actuate the IDT upon detection of the particle by the optical system (Col. 14, L62-65, using software for analysis).

With regards to claim 9, Ai and Bharadwaj disclose all the elements of claim 8 as outlined above. Ai does not directly disclose wherein the controller is configured to supply a pulse of power to the IDT having a pulse length in a range from 25 microseconds to 100 microseconds. However, Ai discloses an example using a 300-microsecond pulse (Col. 9, L39-41). Additionally, Ai details the factors that are considered when choosing a power level and duration for the pulse (Col. 17, L27-32). Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose an appropriate pulse duration based on what particles are being separated. 

With regards to claim 11, Ai and Bharadwaj disclose all the elements of claim 1 as outlined above. Ai further discloses wherein the substrate is a piezoelectric substrate (Col. 5, L1).	 

With regards to claims 13, Ai and Bharadwaj disclose all the elements of claims 1 as outlined above. Ai does not directly disclose wherein the injected fluid forms a droplet in the continuous phase fluidic channel having a diameter in a range from 20 micrometers to 70 micrometers. However, Ai discloses using the smallest acoustic wave possible to sort particles to improve sorting accuracy. Therefore, the diameter of the droplets is rendered obvious to a person with ordinary skill in the art before the effective filing date of the invention based on the particles being sorted. 

With regards to claims 15-16, Ai discloses all the elements of claim 14 as outlined above. Ai does not disclose wherein a channel height of the dispersion phase fluidic channel is less than a channel height of the continuous phase fluidic channel, wherein a ratio of the channel height of the dispersion phase fluidic channel to the channel height of the continuous phase fluidic channel is in a range from 30:60 and 30:90.
However, Bharadwaj discloses channel height of the dispersion phase fluidic channel (segment 104, 106, 108 before droplet generation junction) is less than a channel height of the continuous phase fluidic channel (segment 110) (Col. 11, L53-59; Col. 11, L66-Col. 12, L26; Figs 2A-2C).It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a step portion as disclosed by Bharadwaj, to the channel as disclosed by Ai in order to prevent droplet contamination (Bharadwaj Col. 11, L38-46). Absent any evidence of criticality dimensions are considered to be within the skill of a person with ordinary skill in the art before the effective filing date of the invention (MPEP 2144.04.IV.A).  

With regards to claim 26, Ai and Bharadwaj disclose all the elements of claim 6 as outlined above. Ai further discloses wherein the surface acoustic wave forces the fluid from the dispersion phase fluidic channel through the aperture into the continuous phase fluidic channel at the Rayleigh angle. (Col. 12, L24-27). 


Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ai and  Bharadwaj as applied to claim 1 above, and further in view of Foster et al. (US 11040347), hereafter Foster.

With regards to claim 4, Ai and Bharadwaj discloses all the elements of claim 1 as outlined above. Ai further discloses wherein actuation of the IDT shifts a location of the particle of interest from the dispersion phase fluidic channel to the continuous phase fluidic channel (Col. 15, L46-50). Ai and Bharadwaj do not disclose that this encapsulates the particle.
However, Foster, discloses a sorting process that encapsulates the particle (Fig. 1). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the IDT disclosed by Ai to encapsulate the particle in the manner disclosed by Foster in order to prevent cross contamination.

With regards to claims 12, Ai and Bharadwaj disclose all the elements of claim 1 as outlined above. Ai and Bharadwaj do not disclose wherein a polar fluid flows in the dispersion phase fluidic channel and a non-polar fluid flows in the continuous phase fluidic channel. 
However, Foster discloses using a non-polar liquid in one channel and a polar liquid in the other channel to make droplets (Fig. 1). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use polar and non-polar fluids as disclosed by Foster in the channels disclosed by Ai to encapsulate the particle in the manner disclosed by Foster in order to keep the particles separate from each other. 

Claim(s) 17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ai as applied to claim 14 above, and further in view of Foster.

With regards to claim 17, Ai discloses all the elements of claim 14 as outlined above. Ai further discloses wherein actuation of the IDT shifts a location of the particle of interest from the dispersion phase fluidic channel to the continuous phase fluidic channel (Col. 15, L46-50). Ai does not disclose that this encapsulates the particle.
However, Foster, discloses a sorting process that encapsulates the particle (Fig. 1). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the IDT disclosed by Ai to encapsulate the particle in the manner disclosed by Foster in order to prevent cross contamination.

With regards to claims 24, Ai discloses all the elements of claim 14 as outlined above. Ai does not disclose wherein a polar fluid flows in the dispersion phase fluidic channel and a non-polar fluid flows in the continuous phase fluidic channel. 
However, Foster discloses using a non-polar liquid in one channel and a polar liquid in the other channel to make droplets (Fig. 1). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use polar and non-polar fluids as disclosed by Foster in the channels disclosed by Ai to encapsulate the particle in the manner disclosed by Foster in order to keep the particles separate from each other. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ai, Bharadwaj and Foster as applied to claim 4 above, and further in view of Branch et al. (US 9512421), hereafter Branch.

  	With regards to claims 5, Ai, Bharadwaj and Foster disclose all the elements of claims 4 as outlined above. Ai, Bharadwaj and Foster do not disclose wherein actuation of the IDT further lyses the particle. 
	However, Branch discloses wherein actuation of the IDT further lyses the particle (Col. 3, L20-24). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention that the IDT of Ai could be used to lyse the particle in the manner disclosed by Branch, if needed. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ai and  as applied to claim 14 above, and further in view of Branch.

	With regards to claims 18, Ai discloses all the elements of claim 14 as outlined above. Ai does not disclose wherein actuation of the IDT further lyses the particle. 
	However, Branch discloses wherein actuation of the IDT further lyses the particle (Col. 3, L20-24). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention that the IDT of Ai could be used to lyse the particle in the manner disclosed by Branch, if needed. 
	
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ai as applied to claim 14 above, and further in view of Craig et al. (US 11077441), hereafter Craig. 

With regards to claims 23, Ai discloses all the elements of claim 14 as outlined above. Ai does not disclose wherein injecting the volume of fluid further comprises injecting the volume of fluid into a pre-existing droplet of fluid passing through the continuous phase fluidic channel.
However, Craig, discloses wherein injecting the volume of fluid further comprises injecting the volume of fluid into a pre-existing droplet of fluid passing through the continuous phase fluidic channel (Pressure source adding growth media in Fig. 1). It would have been obvious to a person with ordinary skill art to inject the fluid disclosed by Ai into a pre-existing droplet in the manner disclosed by Craig to reduce further processing. 

	
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ai and Bharadwaj as applied to claim 1 above, and further in view of Craig.

With regards to claims 10, Ai and Bharadwaj disclose all the elements of claim 1 as outlined above. Ai and Bharadwaj do not disclose wherein injecting the volume of fluid further comprises injecting the volume of fluid into a pre-existing droplet of fluid passing through the continuous phase fluidic channel.
However, Craig, discloses wherein injecting the volume of fluid further comprises injecting the volume of fluid into a pre-existing droplet of fluid passing through the continuous phase fluidic channel (Pressure source adding growth media in Fig. 1). It would have been obvious to a person with ordinary skill art to inject the fluid disclosed by Ai into a pre-existing droplet in the manner disclosed by Craig to reduce further processing. 


Response to Arguments
	The applicant’s arguments with respect to the obviousness of combining Ai and Bharadwaj are not persuasive. As outlined above, Bharadwaj discloses the use of a step feature after a droplet generation junction. Additionally, Bharadwaj states “The present disclosure provides novel, improved microfluidic structures, systems and methods for carrying out a variety of different fluid manipulations in microscale channel networks (emphasis added Col. L60-63).”
	
Prior Art Not Relied Upon
	Dilleen et al. (US 9063132) discloses the use of steps in microfluidic channels (Col. 6, L11-16).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653